              Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IOU CENTRAL, INC.                               *
d/b/a IOU FINANCIAL, INC.,                      *
                                                *
                  Plaintiff,                    *
                                                *
         v.                                     *           1:20-CV-00007-ELR
                                                *
CLAUS SCHMITZ, et al.,                          *
                                                *
                  Defendants.                   *
                                                *
                                           _________

                                           ORDER
                                           _________

         Presently before the Court is Plaintiff’s “Motion to Reconsider, Alter, or

Amend Order and Vacate Stay and/or Dismissal of Case.” [Doc. 32]. For the

reasons below, the Court denies Plaintiff’s motion.

I.       Background1

         Plaintiff IOU Financial, Inc. filed this case against Defendants Claus Schmitz;

Eva Investments, Inc.; Nadia Sandra Bruno; Bodega Bars USA, LLC; and Bruno

Investments, LLC seeking recovery related to overdue payments on an unpaid loan.

Am. Compl. ¶ 70 [Doc. 18]. Defendant Claus Schmitz sought the loan for his

business, Defendant Eva Investments. Id. ¶ 13. Plaintiff claims Schmitz made


1
    The Court provides the following facts for background purposes only.
        Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 2 of 7




“some” payments on the loan but breached the loan agreement shortly after the

distribution of the funds. Id. ¶ 23.

      Though Eva Investments is the only borrower listed on the Promissory Note

[Doc. 21-2 at 2–4] and Schmitz is the only guarantor listed on the Personal Guaranty

[Doc. 21-2 at 5–6], Plaintiff also brought this lawsuit against Defendants Nadia

Bruno, Bodega Bars, and Bruno Investments. Am. Compl. In recounting the facts

related specifically to the execution of the loan agreement, Plaintiff claims Schmitz

sought the loan for and on behalf of Nadia Bruno, Eva Investments, and Bodega

Bars. Id. ¶¶ 13–16. Plaintiff also claims Schmitz acted as the agent of the other

Defendants while executing the loan instruments. Id. ¶ 24.

      Plaintiff brought eight (8) counts against all Defendants: (1) Declaratory,

equitable and related relief; (2) Breach of instruments and related relief; (3) Breach

of fiduciary duty, conversion, and related relief; (4) Quantum meruit/unjust

enrichment and related relief; (5) Money had and received and related relief;

(6) Equitable lien/equitable mortgage and related relief; (7) Constructive trust and

related relief; and (8) Attorney’s fees and related relief. Id. ¶¶ 38–90.

      In response, Defendants filed a “Motion to Dismiss the Amended Complaint

and, in the Alternative, Motion to Compel Arbitration and to Dismiss the Amended

Complaint.” [Doc. 21]. The Court granted in part and denied in part this motion.

[Doc. 30]. Specifically, the Court denied Defendants’ request to dismiss Defendants


                                           2
         Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 3 of 7




Schmitz and Eva Investments pursuant to Rule 12(b)(2) but granted the motion to

compel arbitration for these two (2) Defendants. [Id. at 12, 21]. Additionally, the

Court granted Defendants’ motion to dismiss as it applies to Defendants Nadia

Sandra Bruno, Bodega Bars, and Bruno Investments, and dismissed them from this

action. [Id. at 16].

       Plaintiff has now filed the instant “Motion to Reconsider, Alter, or Amend

Order and Vacate Stay and/or Dismissal of Case.” [Doc. 32]. In its motion, Plaintiff

makes three (3) arguments in favor of reconsideration: (1) Defendants failed to meet

the burden of proof for the affirmative defense of personal jurisdiction;

(2) Defendants “conceded” Plaintiff’s previous motion to disregard; and

(3) Defendants waived arbitration and did not comply with conditions precedent for

arbitration. [Id. at 5, 10, 11]. Having been fully briefed, this motion is now ripe for

the Court’s review. 2

II.    Legal Standard

       It is well settled that the decision to grant a motion for reconsideration is

committed to the sound discretion of the district court. Fla. Ass’n of Rehab.



2
  Plaintiff filed an untimely “Response to Motion to Dismiss or Arbitration [Doc. 10] Cross Motion
to Disregard or Deny Motions with Prejudice and/or Enforce Conditions Precedent” [Doc. 19] in
response to Defendants’ first motion to dismiss the original complaint. [Doc. 10]. However, the
original complaint was superseded by the Amended Complaint. [Doc. 18]; see Malowney v. Fed.
Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (“An amended complaint
supersedes an original complaint.”). The Court therefore denies the initial motion to dismiss, as
well as Plaintiff’s motion to disregard the initial motion to dismiss, as moot.

                                                3
            Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 4 of 7




Facilities, Inc. v. Fla. Dep’t of Health and Rehab. Servs., 225 F.3d 1208, 1216 (11th

Cir. 2000). Motions for reconsideration are to be filed only when “absolutely

necessary” where there is: (1) newly discovered evidence; (2) an intervening

development or change in controlling law; or (3) a need to correct a clear error of

law or prevent manifest injustice. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007); Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258–59 (N.D. Ga. 2003); see also

Kramer v. Conway, 962 F. Supp. 2d 1333, 1356 (N.D. Ga. 2013). Motions for

reconsideration are not appropriate to present the Court with arguments already

heard and dismissed, to repackage familiar arguments, or to show the Court how it

“could have done it better” the first time. Pres. Endangered Areas of Cobb’s History,

Inc. v. U.S. Army Corps of Eng’rs., 916 F. Supp. 1557, 1560 (N.D. Ga. 1995). “In

other words, a party may not employ a motion for reconsideration as a vehicle to

present new arguments or evidence that should have been raised earlier, introduce

novel legal theories, or repackage familiar arguments to test whether the Court will

change its mind.” Pediatric Med. Devices, Inc. v. Indiana Mills & Mfg., Inc., 961

F. Supp. 2d 1241, 1243 (N.D. Ga. 2013).

III.      Discussion

          As an initial matter, Plaintiff’s motion to reconsider is untimely. 3 See LR

7.2(E), NDGa. The Local Rules require a motion for reconsideration to be filed no


3
    This is the latest in a series of untimely filings Plaintiff has made in this case.

                                                      4
        Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 5 of 7




more than twenty-eight (28) days after the entry of the court’s order. Id. Here,

Plaintiff filed the instant motion two (2) days after this deadline. [See Doc. 32]. The

untimeliness of the filing is, on its own, sufficient grounds for the Court to deny the

motion. LR 7.1(F), NDGa.

      Additionally, Plaintiff’s motion fails to identify adequate grounds for relief.

As set out above, motions for reconsideration are not appropriate to present to the

Court with arguments already heard and dismissed, to repackage familiar arguments,

or to show the Court how it “could have done it better” the first time. Pres.

Endangered Areas, 916 F. Supp. at 1560. The three (3) arguments that Plaintiff now

submits in its motion were already presented in Plaintiff’s response to Defendant’s

motion to dismiss. [See Doc. 23]. The Court has already considered and rejected

each of these arguments. [See Doc. 30]. Plaintiff does not allege newly discovered

evidence or a change in controlling law and is merely “repackag[ing] familiar

arguments to test whether the Court will change its mind,” which is an inappropriate

basis for a motion to reconsider. Pediatric Med. Devices, 961 F. Supp. 2d at 1243.

      Furthermore, Plaintiff’s arguments are not only inappropriate for a motion to

reconsider, but they also misstate the law and the facts at hand. Plaintiff argues that

Defendants had the burden to prove the Court cannot exercise personal jurisdiction

in this case and cites two examples from the Order where it claims the Court applied

the incorrect burden of proof. [Doc. 32 at 5]. However, both examples are taken


                                          5
         Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 6 of 7




out of context. In the sections that Plaintiff identifies, the Court is describing the

burden of proof for establishing an agency relationship, not the burden of proof for

personal jurisdiction. [Doc. 30 at 15–16]. Plaintiff alleges that personal jurisdiction

over Defendants Nadia Bruno, Bodega Bars, and Bruno Investments exists on the

basis of an agency relationship with Defendants Claus Schmitz and Eva Investments;

thus Plaintiff, as the party alleging an agency relationship, has the burden of proving

that relationship. See Carter v. Kim, 277 S.E.2d 776, 776 (Ga. Ct. App. 1981).

Because Plaintiff could not meet that burden, Plaintiff failed to establish even a

prima facie case of personal jurisdiction over Defendants Nadia Bruno, Bodega

Bars, and Bruno Investments. [Doc. 30 at 12–16]. Therefore, the Court properly

dismissed these three (3) Defendants from the case.

      Plaintiff’s argument that Defendants waived their right to arbitrate is equally

mistaken. [See Doc. 32 at 11]. As the Court stated in its previous Order, Defendants

clearly expressed their intent to arbitrate in multiple filings and they did not

substantially participate in litigation to a point inconsistent with that intent. [Doc. 30

at 19–20]. Finally, Plaintiff’s argument that Defendants “conceded” Plaintiff’s

motion to disregard is also without merit, as Defendants provided a response to that

motion in “Defendants’ Response to Plaintiff’s Cross Motion to Disregard or Deny

Motions with Prejudice and/or Enforce Conditions Precedent and Reply in Support

of Defendants’ Motion to Dismiss Plaintiff’s Complaint.” [Doc. 22].


                                            6
        Case 1:20-cv-00007-ELR Document 34 Filed 08/04/20 Page 7 of 7




      In sum, Plaintiff’s motion to reconsider is untimely; it does not present newly

discovered evidence, a change in controlling law, or a need to correct a clear error

of law; and it misstates the law it claims the Court applied incorrectly. For these

reasons, the Court denies Plaintiff’s motion.

IV.   Conclusion

      For the foregoing reasons, the Court DENIES AS MOOT Defendants’

“Motion to Dismiss and, in the Alternative, Motion to Compel Arbitration and to

Dismiss the Complaint” [Doc. 10] and Plaintiff’s “Cross Motion to Disregard or

Deny Motions with Prejudice and/or Enforce Conditions Precedent.” [Doc. 19].

The Court DENIES “Plaintiff’s Motion to Reconsider, Alter, or Amend Order and

Vacate Stay and/or Dismissal of Case [Doc. 30].” [Doc. 32].

      SO ORDERED, this 3rd day of August, 2020.



                                                ______________________
                                                Eleanor L. Ross
                                                United States District Judge
                                                Northern District of Georgia




                                          7
